Citation Nr: 0125206	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  01-01 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound to the left hand with incomplete ulnar 
nerve paralysis, currently evaluated at 20 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral pes planus.

3.  Entitlement to service connection for arthritis of the 
left hand, claimed as secondary to the residuals of a 
service-connected gunshot wound.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
August 1945, and is the recipient of a Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claims on 
appeal.  The issue of entitlement to service connection for 
arthritis on a secondary basis will be discussed only in the 
REMAND section of this Board decision; the remaining issues 
will be discussed below.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The residuals of gunshot wounds to the left hand are 
manifested by subjective complaints of hand cramps, pain and 
weakness.  There is no objective evidence of residuals 
scarring, limitation of motion, muscle damage, or peripheral 
nerve defect.

3.  The veteran's bilateral feet disability is currently 
manifested by subjective complaints of pain and cramping.  
There is no objective evidence of painful motion, edema, 
instability, weakness, or tenderness.  

4.  After the RO forwarded the veteran's case to the Board, 
VA medical records were added to the record which contain a 
current, clear medical diagnosis of PTSD.

5.  The veteran is the recipient of the Combat Infantryman 
Badge. 

6.  The veteran's PTSD has been diagnosed based on his in-
service stressors.

7.  The RO denied entitlement to service connection for an 
anxiety reaction by decision dated in September 1967.  The 
RO's decision represents the last final disallowance of 
entitlement to service connection for an anxiety disorder on 
any basis.

8.  The evidence submitted since the RO's September 1967 
decision includes an opinion from a VA physician that the 
veteran's anxiety disorder is a component of his PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the 
residuals of a gunshot wound to the left hand with incomplete 
ulnar nerve paralysis, currently evaluated at 20 percent 
disabling, have not been met.  38 U.S.C.A. §§ 1155, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.41, 4.55-4.56, 4.71, 4.71a, 4.73, 4.118, 4.123, 
4.124a, Plate I, Diagnostic Codes (DCs) 5220-5227, 7803, 
7804, 7805, 8516 (2000).

2.  The criteria for a compensable evaluation for bilateral 
pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, 
DC 5276 (2000).

3.  With resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred as a result of active duty service.  
38 U.S.C.A. §§ 101(16), 1110, 1131, 1154, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) (2000).

4.  The evidence submitted subsequent to the RO's September 
1967 decision denying entitlement to service connection for 
an anxiety reaction is new and material and establishes that 
the veteran's anxiety is a component of his PTSD.  
38 U.S.C.A. §§ 5103A, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156 (2000); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for increased ratings, 
the law provides that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2000).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001). 

In addition, in evaluating increased ratings, consideration 
will be given to whether higher ratings are available under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, 
the Board was directed to consider whether a veteran's 
complaints of shoulder pain could significantly limit 
functional ability during flare-ups or when the arm was used 
repeatedly, thus warranting a higher evaluation under 
38 C.F.R. § 4.40.  Moreover, the Board will consider whether 
weakened movement, excess fatigability, and incoordination 
support higher ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 
Vet. App. at 207.  

I.  Entitlement to an Increased Evaluation for the Residuals 
of a Gunshot Wound to the Left Hand

Turning now to the veteran's claim for the residuals of a 
gunshot wound to the left hand, the Board notes that the RO 
has rated the veteran's wound residuals under DC 8516 for 
incomplete paralysis of the ulnar nerve.  The Board will also 
consider the diagnostic codes for limitation of motion, 
muscles involvement, and residual scarring.  The claim of a 
separate compensable evaluation for arthritis of the left 
hand as a result of the gunshot wound residuals is addressed 
separately in the Remand section of this Board decision. 

A.  Medical Evidence

The veteran contends, in essence, that the residuals of the 
gunshot wounds to his left hand are worse than currently 
evaluated.  Historically, service medical records reflect 
that the veteran sustained a gunshot wound to his left hand 
in March 1945 when he test fired a captured enemy pistol.  
One examiner described the wound as "penetrating" but noted 
that he expected no permanent disability.  He was treated 
with antibiotics but the wound was apparently too small to 
require suturing.  Flexion of his fingers was limited and he 
underwent physical therapy.  An X-ray showed no fracture.  At 
the time of his service separation, less than six months 
later, a mild paralysis of the ulnar nerve with sensory loss 
was noted, with two tiny scars on the palmar area of the left 
hand.  

In January 1949 the veteran was first examined by VA for 
disability evaluation purposes.  The veteran reported 
numbness in the ulnar side of the left hand being made worse 
by use of the hand.  Examination showed two 1/8-inch scars of 
the left hand, one over the volar surface of the palm and the 
other at the lateral aspect over the hypothenar eminence.  
There was no limitation of motion, and no evidence of muscle 
injury was seen.  Sensory examination showed hypalgesia and 
hypesthesia to light touch, pinprick and temperature over the 
superficial branch of the left ulnar nerve.

In the most recent VA hand, thumb, and fingers examination 
report, dated in May 1999, the veteran related that he was 
shot through the palm of the left hand with a small automatic 
pistol.  He reflected that it was a through and through 
injury but no bones were broken.  He indicated that he was in 
the field hospital for five or six days and returned to the 
front.  He complained of hand cramps, limitation of motion, 
and pain.  He remarked that he used a soft rubber ball to 
keep it limber.  Physical examination showed flare-up 
associated with mowing the grass and excessive gardening, 
which was alleviated by rest.  The examiner concluded that 
there was an additional 10 percent functional impairment.  
There were no anatomical defects, no wound entrance or exit 
which could be found, no functional defects as evidenced by 
the ability of the thumb to touch the fingertips and the 
fingertips to touch the median and transverse fold of the 
palm, and grasping of objects was good.  The final diagnosis 
was through and through gunshot wound of the left hand with 
minimal residuals.  There was no loss of function due to 
pain.

In a May 1999 VA peripheral nerve examination report, the 
veteran complained of progressive problems with his hand and 
forearm, intermittent weakness, difficulty holding onto 
objects, and decreased sensation (which he also reported in 
the right hand).  The nerves involved included the ulnar and 
median.  Physical examination revealed a normal bulk, normal 
tone, 5/5 strength in all muscle groups, and no weakness to 
the entrance of the hand muscles.  Sensory examination 
reflected decreased pin prick, in a glove-type pattern, 
involving both the right and left extremities.  There was no 
evidence of muscle wasting or atrophy.  Some skin changes 
were noted, which the examiner attributed to long-term sun 
exposure.  The final diagnosis was history of gunshot wound 
to the left hand, but the examiner noted he was unable to 
document impairment of peripheral nerve function with the 
motor or sensory examination.  He requested a nerve 
conduction study, but it is not clear that it was conducted.

A May 1999 X-ray report reflects a remodeled deformity of the 
left index finger with no other acute fracture or 
dislocation.  The soft tissues were unremarkable, and no 
foreign bodies were identified.  Minimal osteopenia was 
noted, which the reviewer noted could have been due to disuse 
atrophy.

B.  Peripheral Nerve Damage Analysis

Turning first to the veteran's residuals of peripheral nerve 
damage, the Board notes that the veteran's left hand 
disability has been rated under DC 8516.  Under DC 8516, a 10 
percent rating for mild, incomplete paralysis of the ulnar 
nerve on the minor hand (the veteran is right-handed) will be 
assigned.  A 20 percent rating is warranted for moderate 
incomplete paralysis, and a 30 percent rating will be 
assigned for severe incomplete paralysis of the minor hand.  
Complete paralysis, with griffin claw deformity, flexor 
contractor of the ring and little fingers, atrophy, loss of 
extension, an inability to spread the fingers, an inability 
to adduct the thumb, and wrist weakening, warrants a 50 
percent disability rating.

As noted above, service medical records reflect a diagnosis 
of mild paralysis of the ulnar nerve with sensory loss at the 
time of service separation.  Flexion of the fingers was 
limited and he underwent physical therapy.  There is no 
evidence of post-service treatment for a left hand disability 
for many years.  In a June 1967 physician statement, the 
veteran was noted to have an increase in numbness and 
tenderness of the hand; however, the physical examination was 
essentially negative.  An August 1967 VA examination 
diagnosed mild, incomplete paralysis of the ulnar nerve of 
the left hand.  An X-ray showed a deformity of the distal 
portion of the second metacarpal, demineralization of the 
tubular bones but no evidence of arthritis.  Medical 
treatment records show episodes of treatment for mild, 
incomplete paralysis of the left hand.

Based on the evidence above, including the recent VA 
examination reports, the Board finds that a higher rating for 
peripheral nerve damage is not warranted at this time.  
Specifically, he is currently rated for moderate incomplete 
paralysis of the ulnar nerve.  As noted, the May 1999 
peripheral nerve examination report was unable to document 
any impairment of peripheral nerve function.  Moreover, the 
veteran's current symptoms are similar with his complaints 
for many years and he has consistently been diagnosed with 
"mild" incomplete paralysis.  Finally, there is no evidence 
of symptoms consistent with deformity, contractions, atrophy, 
or loss of motion, which would constitute severe incomplete 
paralysis.  Accordingly, the Board can find no basis on which 
to assign a higher rating.

B.  Muscle Injury Analysis

Guidance in rating all muscle injuries is set out at 38 
C.F.R. § 4.56, which discusses factors to be considered in 
the evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot wounds or other 
trauma.  Service medical records show treatment for the 
gunshot injury but fail to indicate evidence of muscle 
damage.  Initial VA examination in January 1949 was likewise 
negative for evidence of muscle injury.  Therefore, the Board 
finds no evidence of muscle damage at the time of the initial 
injury or at the time of the initial VA examination.  
Further, there is no indication of current muscle damage as 
evidenced by reportedly good grips, the lack of functional 
defects, 5/5 strength of the muscles, no weakness, and no 
evidence of muscle wasting or atrophy.  Therefore, the Board 
concludes that there is no evidence to support a finding of 
muscle damage to any area affected by the gunshot wound which 
the veteran sustained in 1945.  Accordingly, the Board can 
find no basis for a higher disability rating based on muscle 
damage of the left hand.

C.  Limitation of Motion Analysis

The Board will also consider whether the veteran is entitled 
to a separate compensable evaluation for limitation of motion 
under the appropriate diagnostic codes.  After a review of 
the claims file, the Board concludes that there is no 
evidence that the residuals of the gunshot wound limit the 
motion of any area affected and there is no basis for a 
higher rating under the appropriate diagnostic codes.  To 
this end, the Board has considered the appropriate diagnostic 
codes related to limitation of motion of the fingers, 
including DCs 5216-5227.

VA examination in January 1949 found no evidence of 
limitation of motion.  The May 1999 VA examination noted that 
the veteran's thumb was able to touch the fingertips and his 
fingertips were able to touch the median and transverse folds 
of the palm well.  Further, an X-ray showed no acute fracture 
or dislocation.  Moreover, his grips are good and there is no 
indication of deformity.  As limitation of motion is not 
shown of any fingers or the hand, the Board can find no basis 
for a higher rating.

C.  Residual Scarring Analysis

In evaluating the scar residuals, under DC 7804, a 10 percent 
evaluation is warranted for superficial scars that are tender 
and painful on objective demonstration.  A 10 percent 
evaluation is also warranted under DC 7803 for superficial 
scars that are poorly nourished with repeated ulceration.  
All other scars are rated on the limitation of function of 
the part affected.  

While scarring was noted at the time of service separation, 
the most recent VA examination dated in May 1999 failed to 
show residual scarring of the left hand.  Accordingly, the 
Board finds that the objective findings of the veteran's 
residual scarring from the gunshot wound do not warrant a 
higher evaluation under DCs 7803 or 7804.   Further, as there 
is no evidence of limitation of function of the left hand or 
fingers, DC 7805 is not for application and cannot form the 
basis of a higher evaluation. 

In conclusion, the Board finds that the current 20 percent 
disability rating contemplates the veteran's currently 
demonstrated complaints of pain and the limitation of motion 
and functional loss due to pain.  However, even considering 
the standards outlined in DeLuca v. Brown, 8 Vet. App. 202 
(1995), and the provisions of 38 C.F.R. § 4.40 et seq., there 
is no basis on which to assign higher ratings.  
Significantly, as noted above, there is no basis under the 
schedular criteria for a rating higher than that currently 
assigned.  Further, the clinical evidence of record, 
including the VA examinations and private treatment records, 
simply do not show that the veteran's symptoms satisfy the 
schedular criteria for a higher rating.  Of note, the 
examiner in the May 1999 VA examination specifically opined 
that the veteran had no loss of function due to pain and 
minimal residuals related to his gunshot wound.  Accordingly, 
the Board finds that the functional limitation due to pain is 
contemplated in the current 20 percent rating and the indicia 
of higher ratings, such as atrophy, muscle wasting, 
incoordination, weakness, excess fatigability, etc., are not 
shown.

II.  Entitlement to an Increased (Compensable) Evaluation for 
Bilateral Pes Planus

The RO has rated the veteran's bilateral pes planus (flat 
feet) disability under DC 5276 (pes planus).  Under DC 5276, 
a 10 percent rating is assigned for moderate unilateral or 
bilateral pes planus with the weight bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet.  Severe bilateral 
pes planus with objective evidence of marked deformity 
(pronation, adduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities warrants a 20 percent rating when 
the condition is unilateral and a 30 percent rating when 
bilateral.  Pronounced; marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances, warrants a 30 
percent evaluation if unilateral and a 50 percent evaluation 
if bilateral.

A VA examination report dated in May 1999 noted that the 
veteran complained that his feet were sometimes painful and 
cramped.  He had received no treatment, reported no flare-
ups, and he did not use crutches, brace, cane, corrective 
shoes, or shoe inserts.  Physical examination revealed that 
both feet looked normal, and there was no evidence of painful 
motion, edema, instability, weakness, or tenderness.  While 
the veteran has reported incidents of pain and cramping, 
there was no indication of objective pain on manipulation.  
The examiner in May 1999 specifically stated that he did not 
find evidence of flat feet.  Accordingly, the evidence does 
not support symptoms consistent with a compensable evaluation 
at this time.  

With respect to both the above claims for increased ratings, 
the Board has considered the veteran's written statements 
that his service-connected disabilities are worse than 
currently evaluated.  His statements are probative of 
symptomatology.  As noted, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disabilities are evaluated, more 
probative than the subjective evidence of an increased 
disability.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his service-connected disabilities are 
appropriate as currently evaluated.  

III.  Entitlement to Service Connection for PTSD

In addition to the regulations outlined above, service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2000).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2000).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While this appeal was pending, the applicable criteria to 
establish service connection for PTSD, 38 C.F.R. § 3.304(f), 
was amended on June 18, 1999, and made effective to March 7, 
1997.  See 38 C.F.R. § 3.304(f) (2000).  In this case, the 
Board finds that neither the old nor the new provisions are 
more favorable to the veteran.

Under the pre-amended regulations, service connection for 
PTSD required (i) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (ii) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (iii) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Under the new, amended 
regulations, service connection for PTSD requires (i) medical 
evidence diagnosing PTSD, (ii) medical evidence establishing 
a link between current symptoms and an in-service stressor, 
and (iii) credible supporting evidence that the claimed in-
service stressor occurred.  

When asked to interpret the pre-amended regulations, with 
respect to the first element (a diagnosis of PTSD), the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) held that "a clear (that is, unequivocal) PTSD 
diagnosis by a mental-health professional must be presumed . 
. . to have been made in accordance with the applicable DSM 
[Diagnostic and Statistical Manual of Mental Disorders] 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997).

In interpreting the former second element, now third element 
(an in-service stressor), the Veterans Claims Court 
determined that the evidence necessary to establish that the 
claimed stressor actually occurred varied depending on 
whether it could be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 2001).  The Veterans Claims Court held that "[w]here it 
is determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.304(d), (f) (2000); see also Gaines v. West, 11 
Vet. App. 113 (1998) (determination of whether veteran 
engaged in combat with enemy is particularly significant in 
PTSD cases).  

Under the pre-amended regulations, if the claimed stressor 
was related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  Under the new 
regulations, the reference to combat citations was removed.

As an initial matter, the Board notes that the service 
records support a finding that the veteran engaged in combat 
as evidenced by the award of a Combat Infantryman Badge.

Post service medical evidence is devoid of a diagnosis of or 
treatment for any psychiatric disorder, including PTSD, for 
many years after service separation.  The veteran was 
accorded a psychiatric examination by VA for disability 
evaluation purposes in May 1999 which resulted in a diagnosis 
of generalized anxiety disorder.

In May 2001, after the RO had transferred the records in this 
case to the Board, additional evidence was added to the 
record, including VA psychiatric outpatient treatment records 
dated in January 2000 which reflect that the veteran reported 
a history of heavy combat during WWII, being shot in the hand 
in Belgium, and post-service reports of nervousness and 
anxiety.  Current complaints included hypervigilance, 
exaggerated startle, avoidance of public places, nightmares, 
daily intrusive recollections of combat, avoidance of war 
movies on television.  After a mental status examination, the 
examiner diagnosed chronic severe PTSD.  The Board finds that 
this constitutes a clear and unequivocal diagnosis of PTSD by 
a mental-health professional.

Further, the examiner concluded that the veteran's current 
diagnosis was related to his military experiences.  
Specifically, the January 2000 outpatient treatment record 
reflects that the veteran's PTSD was due to exposure to 
combat in the European Theater worsening with time and with 
reduction in the structure following retirement.  
Accordingly, the Board concludes that the medical evidence 
establishes a link between the veteran's current symptoms of 
PTSD and in-service stressors.  

Turning now to the final element, credible supporting 
evidence that the claimed in-service stressor occurred, the 
Board recognizes the award of a Combat Infantryman Badge as 
evidence that he engaged in combat with the enemy.  As such, 
the veteran's lay testimony is accepted as conclusive and 
consistent with the circumstances, conditions, or hardships 
of combat. 

Given the veteran's statements as to the events in service, 
the award of a Combat Infantryman Badge, in addition to a 
clear diagnosis of PTSD, which is linked to the in-service 
incidents, the Board finds that the evidence is sufficient to 
corroborate that the stressors actually occurred.  
Accordingly, with application of the benefit of the doubt 
rule, the Board finds that the criteria to establish service 
connection for PTSD have been met in this case.

IV.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim of Entitlement to Service Connection for a 
Generalized Anxiety Disorder

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  However, when a veteran seeks to reopen a claim 
based on new evidence, the Board must first determine whether 
the veteran has submitted new and material evidence.  Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  In 1998, the United 
States Court of Appeals for the Federal Circuit clarified the 
standard to be used for determining whether new and material 
evidence has been submitted.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  New and material evidence is defined 
as evidence not previously submitted which bears directly and 
substantively on the matter under consideration.  It can be 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Prior to Hodge, but interpreting the same regulation, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) found that when a veteran sought to reopen a 
claim based on new evidence, the Board first determined 
whether the additional evidence is "new" and "material."  
Second, if the Board determined that new and material 
evidence had been added to the record, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The first step of the 
Manio two-step process included determining (i) was the newly 
presented evidence "new" (that is, not of record at the time 
of the last final disallowance and not merely cumulative); 
(ii) was it probative of the issue at hand (that is, each 
issue which was a specified basis for the last final 
disallowance); and (iii) if it was new and probative, then, 
in light of all the evidence, was there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Evans v. Brown, 9 Vet. App. 273 (1996); see also 
Blackburn v. Brown, 8 Vet. App. 97 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Smith v. Derwinski, 1 Vet. 
App. 178 (1991).

Parenthetically, the Board notes that the law was recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, if 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  Due to the 
effective date of the amended regulation, the new standard is 
not applicable in the veteran's claim in this instance.

Turning to the current claim, the RO denied entitlement to 
service connection for an anxiety reaction by decision dated 
in September 1967, following review of the evidence then of 
record to include the veteran's service medical records 
showing no evidence of an anxiety reaction, no indication of 
anxiety for many years after service, and no relationship 
between the military service and the veteran's anxiety.  He 
was notified of the decision and did not disagree.  The 
decision became final after one year.

In March 1999, the veteran claimed service connection for a 
nervous condition.  The May 1999 VA psychiatric examination 
resulted in a diagnosis of a generalized anxiety disorder, 
but did not provide a causal relationship between the 
veteran's psychiatric diagnosis and his military service.  
However, the psychiatric treatment note dated in January 2000 
reflects the examiner's diagnosis of PTSD related to the 
veteran's military service.  Significantly, on the issue of 
the veteran's complaints of generalized anxiety, the examiner 
opined that the veteran's anxiety disorder was a comorbid 
component to the veteran's PTSD.  Accordingly, to the extent 
the diagnoses of generalized anxiety disorder and PTSD can be 
differentiated, the Board finds that this evidence is new and 
material.  The Board has granted entitlement to service 
connection for PTSD and there is medical evidence that the 
veteran's anxiety is a component of the PTSD.  The Board 
concludes that service connection is warranted for PTSD with 
anxiety.

Finally, with respect to all the veteran's current claims on 
appeal, the Board notes that during the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), which, among other 
things, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law also 
eliminated the concept of well-groundedness and is applicable 
to all claims filed on or after the date of enactment or 
those filed before the date of enactment but not yet final as 
of that date.

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of this claim under the 
VCAA.  By virtue of the information contained in the 
statement of the case issued during the pendency of the 
appeal, the veteran was given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
his claims.  Further, the RO scheduled the veteran for 
multiple VA examination related to his claims, and associated 
all treatment records with the claims file.  Therefore, the 
Board finds that the requirements of the VCAA have been 
satisfied.


ORDER

The claim for entitlement to an increased evaluation for the 
residuals of a gunshot wound to the left hand with incomplete 
ulnar nerve paralysis, currently evaluated at 20 percent 
disabling, is denied.

The claim for entitlement to an increased (compensable) 
evaluation for bilateral pes planus is denied.

Service connection for PTSD with anxiety is granted.


REMAND

With respect to the remaining claim, the veteran maintains 
that he is entitled to service connection for arthritis of 
the left wrist due to his service-connected gunshot wound 
residuals.  A note from the veteran's private medical 
physician reflects a diagnosis of arthritis of the wrist; 
however, it is not clear on what he based that diagnosis.  
Further, there does not appear to be evidence of arthritis in 
the most recent VA examinations.  Due to the uncertainty of 
the diagnosis, the Board finds that a remand and examination 
are in order.  

As the Board has determined that an examination is necessary, 
the veteran is hereby notified that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. § 3.326(a) 
(2001).  The provisions of 38 C.F.R. § 3.655 address the 
consequences of a veteran's failure to attend scheduled 
medical examinations.  Specifically, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails to 
report for such examination, action shall be taken.  38 
C.F.R. § 3.655(a) (2001).  

Further, in order to make certain that all records are on 
file, and while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  Finally, the veteran is 
advised that while the case is on remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  While it regrets the 
delay involved in remanding this case, the Board is of the 
opinion that proceeding with a decision on the merits at this 
time would not ensure full compliance with due process.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran identify all recent medical care 
relevant to arthritis of the left wrist 
and/or hand.  After securing any 
necessary release, the RO should make all 
reasonable efforts to obtain records from 
the sources identified by the veteran 
which are not already on file.

2.  The RO should request that the 
veteran's private physician provide 
additional information with respect to 
his medical opinions that the veteran has 
arthritis and whether it is related to 
the gunshot wound residuals of the left 
hand.  

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  38 
U.S.C. § 5103A (West Supp. 2001).

4.  Thereafter, regardless of whether 
additional records are received, the 
veteran should be scheduled for the 
appropriate examination in order to 
evaluate his left wrist and hand 
complaints as they relate to arthritis.  
Specifically, the examiner is asked to 
address the following questions:

? Does the veteran currently show signs 
and symptoms consistent with arthritis 
of the left hand or wrist?

? If arthritis is shown, is it as likely 
as not that the arthritis is the 
result of the accidental gunshot wound 
sustained in service?  

? In addressing this question, the 
examiner is specifically asked to 
address the private physician's note 
that the veteran has arthritis of the 
left wrist.  

The examiner should identify the 
information on which he/she based his/her 
opinions.  The opinions should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner. 

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing developments have been 
conducted and completed in full.  If any 
development is incomplete, the RO must 
implement appropriate corrective action.

6.  The RO should then readjudicate the 
claim for arthritis of the left 
hand/wrist on a secondary basis.  In so 
doing, the RO is to consider all records, 
including those received in response to 
the actions requested above and those 
received by the RO since the last 
statement of the case.  In the event the 
benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC), which must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue on appeal.  An appropriate 
time should be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 



